Citation Nr: 1113608	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from October 1966 to October 1972.  The Veteran served on active duty for training (ACDUTRA) from April 1967 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire.

In July 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that videoconference hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for low back disorder, bilateral hearing loss and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1974 decision, the RO denied the Veteran's claim for service connection for low back disorder because the Veteran's low back disorder was not incurred or aggravated by his military service.  The Veteran did not appeal this rating decision.

2.  Evidence received since the December 1974 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The December 1974 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the December 1974 RO decision that denied entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's low back disability claim, because the Board is herein reopening and remanding this claim for further development, no further discussion of VA's duties to notify and assist is necessary.

Legal Criteria

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a duly-constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on the evidence on file at the time VA issues written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 2010).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Prior to the current claim, the Veteran's claim for entitlement to service connection for a low back disorder was last denied by the RO in a December 1974 decision.  

The evidence of record prior to the December 1974 RO decision denying service connection for a low back disorder consists of items such as the Veteran's service medical records, the Veteran's DD 214 Form, a private medical report and a "buddy" statement submitted by a man who served with the Veteran when his low back was injured in June 1967.

An October 1966 Report of Medical Examination, which took place prior to the Veteran's period of ACDUTRA, indicates that the Veteran was qualified for enlistment in the Massachusetts Army National Guard.  The October 1966 Report of Medical History indicated that the Veteran had hernia surgery at age 11 without residuals.  The Veteran did not indicate that he suffered from a low back condition at that time.

The Veteran's DD 214 Form indicates his period of ACDUTRA occurred from April 1967 to August 1967.  A June 1967 service medical record states that the Veteran suffered a low back strain with bruising during this ACDUTRA period.

A July 1967 Report of Medical Examination indicates the Veteran's spine and musculoskeletal system to be normal.  Furthermore, in the corresponding July 1967 Report of Medical History, the Veteran indicated that he was "in good health," but indicated he had or was suffering from recurrent back pain.  The July 1967 Report of Medical History also contained a notation that the Veteran had been treated by a physician for a lower back sprain within the past five years.  Another notation indicated that the Veteran's entry into the Massachusetts Army National Guard was deferred six months due to suffering a low back sprain in January 1966.  Lastly, the July 1967 Report of Medical History stated that the balance of the Veteran's medical history was essentially negative or EPTS and not related to or aggravated by military service.

A September 1974 "buddy" statement submitted by H.I. indicated that the Veteran was knocked off a jeep and went to the hospital for treatment of a back injury while both men were stationed at Fort Ord, California in 1967.  An October 1974 private medical statement from Dr. B.B., M.D. indicated that Dr. B.B. treated the Veteran in 1971 for back pain and back spasms.

After reviewing the aforementioned evidence of record, the RO denied the Veteran's claim stating that the evidence failed to show aggravation in service of any pre-service existing back condition or residuals of treatment rendered for the low back strain and bruising suffered by the Veteran in June 1967.  The Veteran did not appeal the December 1974 RO decision and it became final as a matter of law.

Evidence received since the final December 1974 Board decision includes private medical treatment records and lay statements by the Veteran.  In his February 2010 VA Form 9, the Veteran indicated that while serving at Fort Ord, California he fell out of a jeep onto his lower back and was taken the base hospital for x-rays and treatment.  The Veteran stated that the doctor informed him that the x-rays revealed a cracked vertebra in his spine and recommended light duty for the Veteran.  However, according to the Veteran, there was no light duty for a training company, so he was put back to full active duty while his back was still injured.  The Veteran further reported that he has experienced low back pain and has had flare-ups of sciatic pain into his right leg, which is unbearable at times.  The Veteran indicated that he has had to live with this low back pain for 43 years and has had to take over-the-counter medications to treat his pain.

The Veteran was examined by Dr. K.S., M.D., an orthopedic surgeon, in April 2009.  The Veteran reported he was experiencing low back pain and dated his low back pain to an in-service injury whereby he fell off the back of a jeep in 1967.  The Veteran reported having a history of low back problems after discharge from service and further reported that he was examined by a number of physicians over the years.  Dr. K.S. noted that he last examined the Veteran 10 years earlier in response to a flare-up of the Veteran's low back symptoms, which had occurred on the job.  Dr. K.S. also noted that the Veteran's old medical records as well as an MRI done at the time of the last examination were not available for review and probably had been purged.  The Veteran reported his low back pain to be at level 5 out of a possible 10 in severity.  Upon physical examination, the Veteran had reasonably good lumbar spine flexibility as well as no tenderness or spasms.  The Veteran had sciatic notch tenderness on the right side and was negative on the left side.  Straight leg raising on the left side was normal and on the right side was approximately 70 degrees with pain.  X-rays taken of the Veteran's lumbar spine revealed some degenerative changes but no specific joint space narrowing; however, there was a suggestion of a prior minimal superior endplate compression at level L5.

Based on the history, physical examination and x-ray, Dr. K.S. diagnosed the Veteran with sciatic-like symptoms, right leg without any confirmed findings and a history of chronic low back pain dating to 1967.

As a follow-up to his April 2009 examination, in a letter dated May 2009, Dr. K.S. stated that the Veteran's current low back problems could be related to his in-service low back injury if there is a documented history of continued episodes of low back pain dating back to 1967.  If such evidence exists, Dr. K.S. thought it would be at least as likely as not that the Veteran's current low back disorder would be related to the 1967 injury.

At the July 2010 videoconference hearing, the Veteran testified that his low back disorder was caused by a back injury he sustained during his ACDUTRA service in June 1967.  The Veteran testified he was knocked off a jeep by a 106 mm Recoilless Rifle that was embedded on the back of the jeep.  Consistent with his February 2010 VA Form 9, the Veteran testified that the Fort Ord doctor told him that he had a cracked vertebrae in his spine.  The Veteran stated he returned to active duty despite still experiencing back pain.  The Veteran stated that his low back muscles are weak due to the 1967 injury and as a result, the muscles contract and herniate the disc and it takes six to nine months for him to heal when these symptoms occur, which according to the Veteran, is at least once per year.  The Veteran also testified that he currently wears a back brace in order to provide support for his lower back; however, he does not use a cane, crutches, walker or other supportive device when walking.  The Veteran also testified that he takes over-the-counter pain medication and prescription anti-inflammatory medication to treat his low back pain.  The Veteran testified that his June 1967 injury did not constitute the aggravation of an earlier back injury suffered pre-enlistment, asserting that the prior back injury was a muscle strain that healed by the time he enlisted in the Massachusetts Army National Guard.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's low back disorder and relates to unestablished facts that are necessary to substantiate his claim for service connection for a low back disability.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes an April 2009 private medical examination report revealing current chronic low back pain, a May 2009 private physician's letter relating the Veteran's low back disorder to service and lay evidence of a back injury occurring during ACDUTRA service with chronic pain symptomatology as attested to by the Veteran in his February 2010 VA Form 9 and July 2010 videoconference hearing.

This newly-received evidence is not considered cumulative or redundant of the evidence of record at the time of the final December 1974 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.  Therefore, the Veteran's claim for service connection for a low back disability is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence thus having been received, the appeal to reopen a claim for service connection for a low back disability is granted.


REMAND

Low Back Disorder

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or sign and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  The Court of Appeals for Veterans Claims (Court) has clarified that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As noted above, the Veteran was examined by Dr. K.S. in April 2010 and diagnosed the Veteran with sciatic-like symptoms, right leg without any confirmed findings and a history of chronic low back pain dating to 1967.  However, Dr. K.S. noted that he last examined the Veteran 10 years prior to the April 2009 private examination and also noted that the Veteran's medical records and MRI report from the prior examination were not available for review as they had probably been purged.  Furthermore, in a letter dated May 2009, Dr. K.S. stated that the Veteran's current low back problems "could be" related to his in-service low back injury "if there certainly is a history that can be documented of continued episodes of back pain dating back" to 1967.  If such evidence exists, Dr. K.S. thought it would be at least as likely as not that the Veteran's current low back disorder would be related to the 1967 injury.

Although the April 2009 physical examination and subsequent May 2009 letter from Dr. K.S. indicate that the Veteran has a current low back disability, Dr. K.S. conditioned his nexus opinion on the presence of evidence showing a documented history of low back pain dating back to June 1967.  It is well-established by the Court that in order to be credible, a medical opinion cannot be based upon "mere speculation," but rather, must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  It is clear to the Board, that in his May 2009 letter, Dr. K.S. engaged in mere speculation as to whether the Veteran's current low back disorder may be associated with the Veteran's ACDUTRA service injury and thus his medical opinion is inadequate.

Accordingly, the Board finds that the Veteran should be afforded another VA medical examination in order to determine whether his current low back disorder is related to the back injury he sustained during his ACDUTRA service in June 1967.  In the alternative, and in light of the Veteran's July 2010 videoconference hearing testimony, the VA examiner should also address whether the Veteran's pre-enlistment back injury in 1966 was aggravated by the Veteran's 1967 ACDUTRA service injury.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Bilateral Hearing Loss & Tinnitus

The Board's review of the record reveals that further development is warranted concerning the issues of bilateral hearing loss and bilateral tinnitus.

In various statements in the record, the Veteran has claimed a relationship between his hearing loss and claimed tinnitus and his ACDUTRA service as an Infantry Direct Fire Crewman.  In his February 2009 claim, the Veteran indicated that ever since his military service he has had problems with hearing loss due to exposure to M-14 and 106 mm Recoilless Rifle fire and that he has also had a constant ringing in his ears since that time.  In his February 2009 VA Form 9, the Veteran noted that he fired the above-referenced weapons without wearing any ear protection.

Furthermore, during his July 2010 videoconference hearing, the Veteran testified that the 106 mm Recoilless Rifle would fire 50-caliber bullets and a large sound would come out of the barrel every time it was fired.  The Veteran also testified that 140 rounds had to be fired while training.  The Veteran further testified he was unable to hear after his trips to the rifle range during ACDUTRA, mainly because he did not wear ear protection.  The Veteran also stated that he started having hearing problems approximately 25 years ago, but was not certain, and that his hearing in his right ear was worse than in his left ear.  The Veteran indicated that his wife complains that he turns the volume too high when he watches television.  The Veteran testified that he is not exposed to loud noise in his leisure activities nor was he exposed to loud noise in his post-service occupations as an auto parts salesperson and tow truck driver.  Based on the foregoing lay evidence, the Veteran was likely exposed to some, and possibly significant, noise exposure during his ACDUTRA service from the firing of the 106 mm Recoilless Rifle and other weapons as an Infantry Direct Fire Crewman.

Pursuant to 38 C.F.R. § 3.385 (2010), impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran submitted a February 2009 private audiogram, which shows bilateral hearing loss in accordance with VA standards:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
50
65
LEFT
15
15
50
60

A notation on the February 2009 audiogram also indicated that the Veteran reported he had been experiencing constant tinnitus and hearing loss over the past 25 years and that his hearing has worsened to such an extent that he now has difficulty hearing conversations and the television.  However, a statement of etiology was not provided by the private examiner in the February 2009 audiogram.

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Since the February 2009 private examiner failed to provide an opinion as to the etiology between the Veteran's bilateral hearing loss and his ACDUTRA service, the Board finds that the February 2009 private audiogram is inadequate and thus a new examination with a nexus opinion should be provided to the Veteran.

With regard to the Veteran's service-connection claim for tinnitus, in Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  However, it is unclear from the February 2009 private audiogram whether the Veteran has been diagnosed with tinnitus.  Thus, questions remain, however, as to whether he actually has tinnitus and, if he has, whether there exists a medical nexus between the Veteran's bilateral hearing loss and tinnitus as a result of his noise exposure during ACDUTRA service.

Partially in response to the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued Training Letter No. 09-05 (Aug. 5, 2009) recently superseded by Training Letter 10-02, which discusses how to request medical opinions for claimed hearing loss and tinnitus.  In light of the above, the Board finds that a VA examination and medical opinion with an adequate rationale explicitly addressing the medical relationship, if any, between the claimed disabilities and likely ACDUTRA service noise exposure, would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that the Veteran should be afforded a VA audiological examination to determine whether his current hearing loss and/or tinnitus were incurred or aggravated during his ACDUTRA service.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection.  See 38 C.F.R. § 3.655(b) (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his low back disorder.  Send the Veteran's claims file, which should include a copy of this REMAND, to the VA examiner.  The VA examiner should review the Veteran's entire claims file, including but not limited to, all service treatment records, Dr. K.S.'s April 2009 private examination report and May 2009 letter as well as the Veteran's lay statement and his September 1974 "buddy" statement from H.I.  After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide a thorough examination report of the Veteran's current diagnosis and severity of any current low back disorder.

The VA examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnoses corresponding to the Veteran's low back disorder were caused by, a continuation of, or related to his ACDUTRA service in any way.

In the alternative, the VA examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's pre-enlistment back injury in 1966 was aggravated by or worsened during the Veteran's ACDUTRA service.

Reasons and bases for the foregoing opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

2. Also arrange for the Veteran to undergo an ear examination at an appropriate VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

If any hearing loss disability and/or tinnitus is/are diagnosed, also with respect to each ear, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disability(ies) is the result of an injury or disease (to particularly include alleged ACDUTRA noise exposure) incurred or aggravated by disease or injury during the Veteran's ACDUTRA service.

If tinnitus is associated with conditions other than hearing loss, the examiner must indicate that the complaint of tinnitus requires referral to another provider (appropriate provider to be determined by the VA Medical Center (VAMC), Compensation & Pension (C&P) Director or other responsible person as with contractors) for determination of etiology.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.

3. After completing the requested actions, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, furnish an appropriate supplemental statement of the case to the Veteran and his representative and provide them the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


